In re Lindon, Wilton C.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Lafayette, Fifteenth Judicial District Court, Div. “J”, No. 51757.
Granted. The district court is ordered to appoint counsel to represent relator and conduct another evidentiary hearing to determine whether he is entitled to the out of time appeals which he seeks. La.C.Cr.P. art. 930.7. See, State ex rel. Cherry v. Cormier, 281 So.2d 99 (La.1973); see, also, State v. Counterman, 475 So.2d 336 (La.1985).